                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-02723-DPC
CHRISTINE MARY WOLFF                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: admin                        Page 1 of 2                          Date Rcvd: Jun 29, 2020
                                      Form ID: 318                       Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 01, 2020.
db             +CHRISTINE MARY WOLFF,    3400 N. 27TH DRIVE,    APT. 1042,   PHOENIX, AZ 85016
15993364       +Bureau Of Medical Economics,    Attn: Bankruptcy,    Po Box 20247,    Phoenix AZ 85036-0247
15993369       +Debt Recovery Solution,    Attn: Bankruptcy,    6800 Jericho Turnpike Suite 113e,
                 Syosset NY 11791-4401
15993371       +EOS-CCA,   Attn: Bankruptcy,    700 Longwater Dr.,    Norwell MA 02061-1624
15993373       +Gurstel Law Firm,    9320 E Raintree Dr.,    Scottsdale AZ 85260-2016
15993375       +Nationwide Recovery,    501 Shelley Dr Ste 300,     Tyler TX 75701-9553
16041708        Southwest Gas Corporation,    P.O. Box 1498 Attn: Bankruptcy Desk,     Victorville, CA 92393-1498

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBJMULLEN.COM Jun 30 2020 07:23:00       BRIAN J. MULLEN,    PO BOX 32247,
                 PHOENIX, AZ 85064-2247
smg             EDI: AZDEPREV.COM Jun 30 2020 07:23:00       AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
cr             +EDI: AISACG.COM Jun 30 2020 07:23:00       Capital One Auto Finance, a division of Capital On,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
15993360       +E-mail/Text: mnapoletano@ars-llc.biz Jun 30 2020 03:53:36        Ability Recovery Services LLC,
                 Attn: Bankruptcy,    Po Box 4262,    Scranton PA 18505-6262
15993361       +EDI: AMEREXPR.COM Jun 30 2020 07:23:00       Amex,   Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso TX 79998-1540
15993362       +EDI: AZDEPREV.COM Jun 30 2020 07:23:00       Arizona Department of Revenue,     P.O. Box 52016,
                 Phoenix AZ 85072-2016
15993363       +EDI: BANKAMER.COM Jun 30 2020 07:23:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa FL 33634-2413
15993365       +EDI: CAPITALONE.COM Jun 30 2020 07:23:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City UT 84130-0285
15993366       +EDI: CAPONEAUTO.COM Jun 30 2020 07:23:00       Capital One Auto Finance,     Attn: Bankruptcy,
                 Po Box 30285,    Salt Lake City UT 84130-0285
15993367       +E-mail/Text: bankruptcy@cavps.com Jun 30 2020 03:52:58        Cavalry Portfolio Services,
                 500 Summit Lake,    Suite 400,    Valhalla NY 10595-2322
15993370       +E-mail/Text: bknotice@ercbpo.com Jun 30 2020 03:52:43        Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville FL 32256-7412
15993374       +E-mail/Text: bknotice@healthcareinc.com Jun 30 2020 03:53:38        Healthcare Collections, Llc,
                 Attn: Bankruptcy Dept,     Po Box 82910,    Phoenix AZ 85071-2910
15993368        EDI: JPMORGANCHASE Jun 30 2020 07:23:00       Chase Card Services,    Attn: Bankruptcy,
                 Po Box 15298,    Wilmington DE 19850
15993376       +E-mail/Text: suewoodsnic@gmail.com Jun 30 2020 03:53:34        Nemo’s Investigations & Collections,
                 Attn: Bankruptcy,    Po Box 30517,    Phoenix AZ 85046-0517
15993377        EDI: PRA.COM Jun 30 2020 07:23:00       Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold VA 23502
15993378        E-mail/Text: jfolan@sunwestfcu.org Jun 30 2020 03:51:06        Sunwest Fcu,
                 Attn: Bankruptcy Department,    11839 N. 28th Drive,     Phoenix AZ 85029
15993379       +E-mail/Text: bankruptcydepartment@tsico.com Jun 30 2020 03:53:32        Transworld System Inc,
                 Attn: Bankruptcy,    Po Box 15630,    Wilmington DE 19850-5630
                                                                                                TOTAL: 17

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15993372        ##+Genesis Credit Manag,   Po Box 1550,   Sunnyside WA 98944-3550
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 01, 2020                                            Signature: /s/Joseph Speetjens




        Case 2:20-bk-02723-DPC Doc 19 Filed 06/29/20 Entered 07/01/20 21:47:26                                                Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2          User: admin                 Page 2 of 2                  Date Rcvd: Jun 29, 2020
                              Form ID: 318                Total Noticed: 24

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2020 at the address(es) listed below:
              BRIAN J. MULLEN    bmullen@bktrustee.phxcoxmail.com,bmullen@ecf.axosfs.com
              THOMAS ADAMS MCAVITY    on behalf of Debtor CHRISTINE MARY WOLFF tom@nwrelief.com,
               melissa@nwrelief.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 3




      Case 2:20-bk-02723-DPC Doc 19 Filed 06/29/20 Entered 07/01/20 21:47:26                        Desc
                           Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              CHRISTINE MARY WOLFF                                        Social Security number or ITIN   xxx−xx−8453
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:20−bk−02723−DPC



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           CHRISTINE MARY WOLFF

                                                                          By the court: Daniel P. Collins
           6/29/20                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1



   Case 2:20-bk-02723-DPC Doc 19 Filed 06/29/20 Entered 07/01/20 21:47:26                                              Desc
                        Imaged Certificate of Notice Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



  Case 2:20-bk-02723-DPC Doc 19 Filed 06/29/20 Entered 07/01/20 21:47:26                            Desc
                       Imaged Certificate of Notice Page 4 of 4
